Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Sept. 2, 2008 FOR IMMEDIATE RELEASE Contacts: Tamera Gjesdal Bob Denham Sr. Vice President Sr. Vice President Investor Relations Corporate Communications 733-3058 733-1475 BB&T Corporation COO to speak Sept. 9 at Lehman Brothers Global Financial Services Conference WINSTON-SALEM, N.C.  BB&T Corporation (NYSE: BBT) today said that Chief Operating Officer Kelly King will present at the Lehman Brothers Global Financial Services Conference in New York City on Tuesday, Sept. 9 at 10:30 a.m. EDT. The presentation will focus on BB&Ts financial performance and corporate strategy. A live audio webcast will be available on BB&Ts Web site at BBT.com/investor. Presentation slides have been posted on the site. A replay of the presentation will be available at BBT.com following the live event and remain on the site for 30 days. Winston-Salem-based BB&T Corporation and its subsidiaries offer full-service commercial and retail banking and additional financial services such as insurance, investments, retail brokerage, mortgage, corporate finance, consumer finance, payment services, international banking, leasing and trust. BB&T operates approximately 1,500 financial centers in the Carolinas, Virginia, Maryland, West Virginia, Tennessee, Kentucky, Georgia, Florida, Alabama, Indiana and Washington, D.C. With $136.5 billion in assets, BB&T Corporation is the nations 14th largest financial holding company. More information about the company is available at www.BBT.com. ##
